MEMORANDUM**
Humberto Magana Arias appeals his jury trial conviction and 240-month sentence for conspiracy (21 U.S.C. § 846); methamphetamine distribution (21 U.S.C. § 841(a)(i)) and unlawful use of a communication facility (21 U.S.C. § 843(b)). Arias also pled guilty to unlawful reentry in violation of 8 U.S.C. § 1326.
On appeal, Arias challenges only the district court’s denial of his post-trial motion to dismiss, contending that he was denied his right to a speedy trial as required by the Speedy Trial Act, 18 U.S.C. § 3161(c)(1). Arias has waived the right to appeal this issue because a defendant’s failure to move for dismissal prior to trial or entry of a plea of guilty constitutes a waiver of the right to dismissal. 18 U.S.C. § 3162(a)(2). The Act provides for no exception to the waiver of the right to dismissal for failure to make a timely motion. United States v. Brickey, 289 F.3d 1144, 1150 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.